[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 7, 2007
                              No. 06-12784                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00352-CR-T-23-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

MARIO VILLALOBOS GUERRERO,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 7, 2007)

Before TJOFLAT, ANDERSON and CARNES, Circuit Judges.

PER CURIAM:

     Mario Villalobos Guerrero appeals his 135-month sentence for conspiring
and possessing with the intent to distribute cocaine while aboard a vessel, in

violation of 46 App. U.S.C. §§ 1903 (a), (g), and (j), and 21 U.S.C. §

960(b)(1)(B)(ii). On appeal, Guerrero argues that his low-end sentence is

unreasonable because the 18 U.S.C. § 3553(a) factors suggest that a sentence below

the advisory guidelines range is appropriate.

      The government contends that this appeal should be reviewed for plain error

because Guerrero failed to object in the district court that his sentence was

unreasonable. We typically, however, apply a reasonableness standard in

reviewing sentences. See United States v. Booker, 543 U.S. 220, 261, 125 S.Ct.

738, 765 (2005). We need not decide the issue of which standard to apply because,

as demonstrated below, his sentence was reasonable, and thus, was proper under

either standard of review.

      Under Booker, the sentencing court must first correctly calculate the

defendant’s guideline range. Then, using the § 3553(a) sentencing factors, the

court can impose a more severe or more lenient sentence, so long as it is

reasonable. United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005). The

§ 3553(a) factors are:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;
      (2) the need for the sentence imposed— (A) to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just

                                           2
       punishment for the offense; (B) to afford adequate deterrence to
       criminal conduct; (C) to protect the public from further crimes of the
       defendant; and (D) to provide the defendant with needed [treatment];
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range . . . ;
       (6) the need to avoid unwarranted sentence disparities among
       defendants with similar records who have been found guilty of similar
       conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); Booker, 543 U.S. at 259-61, 125 S.Ct. at 764-66. While the

district court must consider the section 3553(a) factors, it need not engage in a

detailed, step-by-step analysis of every factor. See United States v. Scott, 426 F.3d

1324, 1329 (11th Cir. 2005) (“nothing in Booker or elsewhere requires the district

court to state on the record that it has explicitly considered each of the § 3553(a)

factors or to discuss each of the § 3553(a) factors”).

      On appeal, a district court’s imposition of a particular sentence is reviewed

for reasonableness. Booker, 543 U.S. at 261, 125 S. Ct. at 765. “Review for

reasonableness is deferential.” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both th[e] record and

the factors in section 3553(a).” Id. A sentence within the advisory guideline range

is not per se reasonable, but we ordinarily expect such a sentence to be reasonable.

See id. In Scott, we held that a sentence was reasonable because the district court



                                            3
had accurately calculated the guideline range, stated that it had considered the

section 3553(a) factors, considered evidence in mitigation, and sentenced the

defendant to the low end of the guideline range. 426 F.3d at 1329-30.

      The district court here specifically stated that it took into account the

advisory guidelines and the § 3553 factors, elicited input from both parties

regarding the factors, and asked Guerrero for any additional mitigating evidence.

Thus, the district court properly considered the mitigating factors Guerrero points

to, and properly sentenced Guerrero to 135 months’ imprisonment based on the

guideline range of 135 to 168 months. See Scott, 426 F.3d at 1329-30. Because

Guerrero has failed to show that his sentence was unreasonable, regardless of the

standard applied, we affirm.

AFFIRMED.




                                            4